Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 9, and 14, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 2/9/2022) were persuasive and overcome the Objections and the  35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a system for integrated container conveyance, the system comprising:
a smart container conveyance cart comprising a set of totes associated with a set of shelves on the smart container conveyance cart, each tote of the removable set of totes including an individual tote ID;
a set of sensor devices implemented on the smart container conveyance cart, including at least one sensor for scanning the individual tote ID of a first tote to identify the first tote for unloading into an induction station on a container storage, and
at least one temperature sensor for sensing temperature including ambient temperature or temperature within one or more totes of the removable set of totes;
a set of actuators associated with the smart container conveyance cart configured to move the identified first tote off at least one shelf in the set of shelves of the smart container conveyance cart onto a receiving platform of the induction station; and
a cart controller component, implemented on a control device of the smart container conveyance cart, that controls autonomous loading and unloading of the removable set of totes via the set of actuators, analyzes sensor data generated by the set of sensor devices implemented on the smart container conveyance cart to determine a priority for unloading individual totes of the removable set of totes based on temperature thresholds assigned to the one or more totes and verify induction of the first tote into the container storage.  These limitations, 

Independent Claim 9 recites limitations that include a computer implemented method for integrated container conveyance, the computer-implemented method comprising:
identifying, via a set of sensor devices implemented on a smart container conveyance cart, at least two tote located on the smart container conveyance cart for induction into a container storage at a selected induction station based on individual tote IDs associated with the identified at least two totes;
monitoring, via at least one temperature sensor of the set of sensor devices, a temperature of at least one of the at least two totes located on the smart container conveyance cart to manage temperature-sensitive items in the at least one tote;
determining, via a cart controller component implemented on the smart container conveyance cart, a priority for unloading the at least two totes, wherein a higher priority is given to totes approaching a maximum temperature threshold assigned to a given tote;
aligning, via the cart controller component, the smart container conveyance cart with the selected induction station for transfer of the at least one monitored tote from the smart container conveyance cart onto the selected induction station based on the priority determined by the cart controller component; and 
moving, via a set of actuators implemented on the smart container conveyance cart, the at least one monitored tote off a surface of at least one shelf of the smart container conveyance cart onto a receiving area of the selected induction station associated with the container storage.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 14 recites limitations that include an integrated container conveyance device comprising: 
a cart comprising a set of shelves configured to accommodate a set of totes, each tote in the set of totes including an individual tote ID;
at least one temperature sensor implemented on the cart that obtains temperature data including ambient temperature or temperature within one or more totes of the set of totes;
at least one sensor configured to scan the individual tote ID of each tote in the set of totes;
a docking member on the cart;
a set of actuators associated with the cart;
a cart control device configured to align the cart with an induction station on a container storage for loading and unloading of the set of totes via the set of actuators; and
a cart controller component configured to analyze the obtained temperature data to determine a priority for the unloading based on temperature thresholds assigned to the one or more totes.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 17, 2022